      Case 5:20-cv-00219 Document 98 Filed on 09/10/21 in TXSD Page 1 of 6
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                       UNITED STATES DISTRICT COURT                           September 10, 2021
                        SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                             LAREDO DIVISION

JAMES KUYKENDALL,                             §
                                              §
       Plaintiff,                             §
                                              §
V.                                            §        CIVIL ACTION NO. 5:20-CV-219
                                              §
AMAZON STUDIOS, LLC, ET AL.,                  §
                                              §
       Defendants.                            §

                                 PROTECTIVE ORDER

       Before the Court is the parties’ Proposed Stipulation and Protective Order, (Dkt.
No. 87). This Court construes this as a motion for a protective order under Rule 26(c) of
the Federal Rules of Civil Procedure. FED. R. CIV. P. 26(c)(1). The Parties have informed
the Court that a Protective Order is needed to “facilitate the exchange of information and
documents which may be subject to confidentiality limitations on disclosure due to
federal laws, state laws, and privacy rights.” (Id. at 1).
       Therefore, the Court hereby ORDERS as follows:
         1. This Stipulation and Protective Order (the “Order”) shall apply to
             information, documents, excerpts from documents, and other materials
             produced by the Parties in this action pursuant to the Federal Rules of Civil
             Procedure governing disclosure and discovery.
         2. Information, documents, and other materials may be designated by the
             producing party in the manner permitted. All such information, documents,
             excerpts from documents, and other materials will constitute “Designated
             Material” under this Order. The designation shall be either (a)
             “CONFIDENTIAL” or (b) “CONFIDENTIAL – FOR ATTORNEYS’ EYES
             ONLY.”
         3. “CONFIDENTIAL” information means information, documents, or things
             that are not public as of the date of this Protective Order, are not made
             public by any party as prohibited by the terms of this Protective Order, and


1/6
      Case 5:20-cv-00219 Document 98 Filed on 09/10/21 in TXSD Page 2 of 6




            that the disclosing party reasonably and in good faith believes contains or
            comprises (a) trade secrets, (b) confidential or proprietary business
            information, including but not limited to research, technical, commercial, or
            financial information, or (c) information implicating an individual’s
            legitimate expectation of privacy.
         4. “CONFIDENTIAL          –   FOR     ATTORNEYS’        EYES     ONLY”      means
            CONFIDENTIAL information that the disclosing party reasonably and in
            good faith believes is so highly sensitive that its disclosure to an individual
            other than counsel of record in this matter could result in significant harm
            to an individual or entity.
         5. Unless otherwise stipulated to by the Parties or ordered by the Court,
            Designated Material shall not be used or disclosed for any purpose other
            than the litigation of this action and may be disclosed only as follows:
                a.   Material designated “CONFIDENTIAL” may be disclosed to: the
                     Court and its personnel under such other safeguards as the Court
                     may require in order for Designated Material to be used or
                     introduced at any proceeding; counsel of record and in-house counsel
                     for parties to this action and their associates, paralegals, and
                     regularly employed office staff; parties to this action and directors,
                     officers and employees of parties to this action, who have a
                     legitimate need to see the information in connection with their
                     responsibilities for overseeing the litigation or assisting counsel in
                     preparing the action for trial or settlement; court reporters and their
                     staff recording proceedings in this action; witness or prospective
                     witness in this action, but only for purposes of testimony or
                     preparation of testimony in this case, whether at trial, hearing, or
                     deposition, and in no event shall a witness retain any Designated
                     Material or any copies thereof, except witnesses may receive a copy
                     of all exhibits marked at their depositions in connection with review
                     of the transcripts; an outside expert for the purpose of obtaining the
                     expert’s assistance in the litigation, provided disclosure is necessary



2/6
      Case 5:20-cv-00219 Document 98 Filed on 09/10/21 in TXSD Page 3 of 6




                     for litigation of this action and such expert agrees to be bound by
                     this Protective Order by signing a document substantially in the
                     form of Exhibit A; any person identified on the face of any such
                     Designated Material as any author or recipient thereof, or who is
                     determined who have been an author and/or previous recipient of
                     the Designated Material, but who is not identified on the face
                     thereof; any person whom counsel for all Parties collectively agree
                     should have access to such materials and who agrees to be bound by
                     the terms of this Protective Order by signing a document
                     substantially in the form of Exhibit A; and/or copying services,
                     translators, and litigation support firms, including but not limited
                     to jury consultants and document management companies, provided
                     disclosure is necessary for litigation of this action.
                b. Material designated “CONFIDENTIAL – FOR ATTORNEYS’ EYES
                     ONLY” may be disclosed to counsel of record and in-house counsel
                     for parties to this action and their associates, paralegals, and
                     regularly employed office staff who, by nature of counsel’s signature
                     below, are bound by this Order; and to the Court and its personnel
                     at any stage under such other safeguards as the Court may require
                     in order for Designated Material to be used or introduced at any
                     proceeding.
         6. Whenever any Designated Material is disclosed or used at a deposition or
            other proceeding in this action, (i) each portion of any such testimony in
            which the Designated Material is disclosed or used shall be conducted with
            only those persons in attendance who are authorized under this Protective
            Order to have access to such Designated Material; and (ii) the transcript of
            the confidential portion and all confidential exhibits shall be bound
            separately after transcription, marked “CONFIDENTIAL,” and shall
            thereafter be deemed to be fully subject to the provisions of this Protective
            Order.
         7. A person having custody of Designated Material shall maintain it in a



3/6
      Case 5:20-cv-00219 Document 98 Filed on 09/10/21 in TXSD Page 4 of 6




            manner that limits access to the Designated Material to persons permitted
            such access under this Order.
         8. Counsel shall maintain a collection of all signed documents by which persons
            have agreed to be bound by this Order.
         9. Documents shall be designated by stamping or otherwise marking the
            documents with the words “CONFIDENTIAL” or “CONFIDENTIAL – FOR
            ATTORNEYS’ EYES ONLY” thus clearly identifying the category of
            Designated Material for which protection is sought under the terms of this
            Order. In the case of transcripts of depositions, other pretrial testimony, and
            trial testimony, counsel for the designating Party may designate
            information as confidential by a statement on the record, or in writing to all
            Parties’ counsel anytime within 30 days after the testimony is transcribed
            and submitted for review to identify the specific portions of the testimony as
            to which protection is sought. For items or information in some form other
            than documentary, and for any other tangible items, the party designating
            the information shall affix in a prominent place on the exterior of the
            container, disk, or other media in which the item or information is stored
            the legend “CONFIDENTIAL” or “CONFIDENTIAL – FOR ATTORNEYS’
            EYES ONLY.”
         10. Any non-party producing its own material pursuant to a subpoena or
            otherwise may also designate items as “CONFIDENTIAL” and/or
            “CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY” at the time of
            production, and such designation will have the full effect given to such labels
            by this Order. If any Party chooses to challenge a non-party’s designation of
            Designated Materials, it shall do so under the procedures set forth in FED.
            R. CIV. P. 37(a) and this Order, and the producing non-party, or any other
            Party, may oppose that challenge. However, nothing herein shall be deemed
            to permit a non-party to review or obtain any Designated Materials by any
            Party or other non-party in the absence of agreement of the Parties or a
            court order. In the event that any Designated Materials received by a Party
            through this litigation may be responsive to a subpoena served by a non-



4/6
      Case 5:20-cv-00219 Document 98 Filed on 09/10/21 in TXSD Page 5 of 6




            party, that receiving Party will promptly notify the producing Party in
            writing and will not produce any documents or items containing such
            Designated Material for another 10 days to allow the producing Party to file
            a motion to quash, in which event no such Designated Material will
            thereafter be produced absent agreement of the Parties or a court order.
            Additionally,   a   Party   may    designate   as   “CONFIDENTIAL”        or
            “CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY” any of its own
            information held by a non-party and being produced pursuant to a subpoena
            or otherwise.
         11. The parties will use reasonable care to avoid designating as confidential
            documents or information that does not need to be designated as such.
         12. A party may submit a request in writing to the party who produced
            Designated Material that the designation be modified or withdrawn. If the
            producing party does not agree to the redesignation within fifteen business
            days, the objecting party may apply to the Court for relief. Before serving a
            written challenge, the objecting party must attempt in good faith to meet
            and confer with the producing party in an effort to resolve the matter.
            Notwithstanding an application to the Court for relief, the challenging Party
            shall continue to treat the Designated Material in question as Confidential
            Information until all appeals of any ruling on the motion have been
            exhausted.
         13. Inadvertent production of confidential material prior to its designation as
            such in accordance with this Order shall not be deemed a waiver of a claim
            of confidentiality. Any such error shall be corrected within a reasonable
            time.
         14. This Order is made without diminishing any Party’s ability to disclose its
            own Designated Material as it pleases.
         15. This Order may only be modified by the Court or by written agreement of
            all Parties.
         16. The provisions of this Order shall continue to be binding upon all Parties




5/6
      Case 5:20-cv-00219 Document 98 Filed on 09/10/21 in TXSD Page 6 of 6




            and counsel in perpetuity.
         17. If portions of Designated Materials or any papers containing or making
            reference to such materials are filed with the Court, they shall be filed under
            seal and marked as follows or in substantially similar form:
                a. CONFIDENTIAL
                    IN   ACCORDANCE WITH             A PROTECTIVE ORDER, THE
                    ENCLOSURE(S) SHALL BE TREATED AS CONFIDENTIAL AND
                    SHALL NOT BE SHOWN TO ANY PERSON OTHER THAN
                    THOSE PERSONS DESIGNATED IN PARAGRAPH 5 OF THE
                    PROTECTIVE ORDER.
         18. The foregoing is entirely without prejudice to the right of any party to apply
            to the Court for any further Protective Order relating to Designated
            Material; or to object to the production of Designated Material; or to apply
            to the Court for an order compelling production of Designated Material; or
            for modification of this Order; or to seek any other relief from the Court.
       It is so ORDERED.
       SIGNED on September 10, 2021.



                                                John A. Kazen
                                                United States Magistrate Judge




6/6
